Citation Nr: 1209179	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1980 to November 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A cover letter along with the rating decision was sent to the Veteran in January 2006.  A notice of disagreement was received in January 2007, a statement of the case was issued in July 2008, and a substantive appeal was timely received in September 2008.  

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system includes a Decision Review Officer Decision in July 2008 which continued to deny reopening the Veteran's claim of service connection for left ear hearing loss.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The underlying issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision in March 1997, the RO denied the Veteran's application to reopen the claim of service connection for left ear hearing loss.

2. The additional evidence presented since the rating decision by the RO in March 1997 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The decision in March 1997 by the RO, denying the Veteran's application to reopen the claim of service connection for left ear hearing loss, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by the RO in March 1997, denying the application to reopen the claim of service connection for a left ear hearing loss, is new and material, and the claim of service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the reopening of the claim of service connection for left ear hearing loss, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Application to Reopen the Claim of Service Connection 

In a decision in March 1997, the RO denied the Veteran's application to reopen the claim of service connection for left ear hearing loss.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104. 

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence at the time of the last final denial shows the Veteran's claim of service connection for left ear hearing loss initially was denied in a rating decision in May 1993 based on the determination that the Veteran had left ear hearing loss on entrance examination into service which was not aggravated by service.  The entrance examination in January 1980 includes an audiogram which shows puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 60, 50, 50, 0, and 55 thereby meeting the criteria for hearing loss as defined by 38 C.F.R. § 3.385.
While the Veteran filed a notice of disagreement with the May 1993 rating decision, he did not perfect his appeal.  Other evidence at the time of the last final denial in March 1997 includes private medical records dated from 1987 to 1993 and a VA examination in March 1993.  Both the private medical records and VA examination show left ear hearing loss.  

The additional evidence presented since the last final denial of the claim in July 1997 includes the Veteran's testimony in October 2011.  During the Board hearing in October 2011, the Veteran testified that he started having hearing loss in his left ear during service due to acoustic trauma which he experienced as a machine gunner.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness). 

In this case, the Veteran is competent, based on his personal knowledge, to state that he had symptoms of left ear hearing loss in service, which relates to the causal relationship between the present disability and a disease incurred or aggravated during service.  His assertions raise a reasonable possibility of substantiating the claim. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence to include the Veteran's testimony in October 2011 is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for left ear hearing loss. 


ORDER

As new and material evidence has been presented, the claim of service connection for left ear hearing loss is reopened.  To this extent only the appeal is granted.


REMAND

The entrance examination in January 1980 shows that the Veteran had left ear hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran contends he had acoustic trauma during service and his DD 214 shows his military occupational specialty was as a machine gunner.  Under the duty to assist a VA examination is necessary to determine whether the preexisting left ear hearing loss was aggravated by service.  

In January 1997 and in July 2005, the Veteran indicated that he was recently treated for left ear hearing loss at the VA Medical Center in Augusta, Georgia.  These records need to be obtained and added to the claims folder.  

In October 2011, the Veteran testified that all of his in-service audiological evaluations were not available and he may have private audiograms that were not sent to VA.  The only service treatment records in the file are on microfiche and as there may be outstanding service treatment records an attempt needs to be made to associate them with the claims folder.  The Veteran also should be requested to submit written authorization for VA to obtain outstanding private records.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. Ask the National Personnel Records Center for any outstanding service treatment records, to include in-service audiograms.  If the records sought do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3. Obtain treatment records from 1996 to 2005 for left ear hearing loss from the Augusta VA Medical Center in Augusta Georgia.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4. Ask the Veteran to submit or authorize VA to obtain on his behalf any pertinent medical records which have not been sent to VA.  If the Veteran submits authorization for VA to obtain the records and no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

5. Afford the Veteran a VA audiological examination to determine whether his preexisting left ear hearing loss was aggravated by service, that is, was there a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms? 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered. 

6. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


